IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                No. 70499-1-1
                    Respondent,
                                                DIVISION ONE
              v.

                                                UNPUBLISHED OPINION
COUNT MARKANTHONY CORHAN,
AKA MARK ANTHONY CORHAN,

                    Appellant.                  FILED: June 30, 2014

      Per Curiam. Count Corhan appeals from the judgment and sentence

entered after he pleaded guilty to three counts of harassment - domestic

violence. The State concedes, and we agree, that the trial court erroneously

imposed a 72-month term of probation. We reverse the sentence and remand for

further proceedings. See RCW 9.95.210(1 )(a); State v. Parent, 164 Wash. App.
210, 212, 267 P.3d 358 (2011).

      In his statement of additional grounds for review, Corhan alleges that he

did not understand the terms of his plea bargain, that he was unable to read the

plea documents because his attorney denied his request for reading glasses, that

the deputy prosecutor and defense counsel changed the terms of the plea

bargain without his consent, and that he did not commit the charged crimes. But

because these contentions all rest on factual allegations and materials that are

not part of the record on appeal, we cannot consider them. See State v.

McFarland, 127 Wash. 2d 322, 355, 899 P.2d 1251 (1995) (reviewing courts do not

consider matters outside the record in a direct appeal).
No. 70499-1-1/2




      Accordingly, we affirm Corhan's conviction. We reverse the sentence and

remand for further proceedings.

      Affirmed in part, reversed in part, and remanded.


                    For The Court:




                                            I^O^




                                                                                      'J'- O

                                                                         jr-          >,^)
                                                                         c_           m       _

                                                                          22           O-'.T
                                                                          03
                                                                                       -^;-fl
                                                                          O
                                                                                       IP- -n:
                                                                                       com
                                                                          y


                                                                          O               O'J'
                                                                              •   *       ....: —•;

                                                                          CO
                                                                          v£>